UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 1/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2012 Annual Report to Shareholders DWS Core Plus Income Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Information About Your Fund's Expenses 49 Tax Information 50 Investment Management Agreement Approval 54 Summary of Management Fee Evaluation by Independent Fee Consultant 58 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. For the annual period ended January 31, 2012, the fund's Class A shares returned 6.91%. The Barclays Capital U.S. Aggregate Bond Index returned 8.66%. For much of the period, markets were driven primarily by shifting views over the health of the global economic recovery and developments in the ongoing sovereign debt crisis in Europe. Early in the period, markets were confronted with unsettling news — including political unrest in the Middle East — with the potential to constrain the global oil supply and an earthquake and tsunami that hit Japan, causing significant damage to the global manufacturing supply chain. The second quarter of 2011 saw a slowing in the rate of global growth, and continued weakness in employment and housing raised the possibility of a U.S. recession. Adding to concerns, the threat of a default by Greece on its sovereign debt began to hang over the global credit markets. U.S. Treasuries were the principal beneficiary of the environment of heightened uncertainty, as investors sought a safe haven. As the summer of 2011 progressed, investors monitored stalled negotiations over raising the debt ceiling which raised the prospect of a default on U.S. government debt. The stalemate was resolved in early August, short of default. However, the failure to reach agreement on a longer-term strategy to put the U.S. budget on a sustainable footing discouraged markets. Adding to this pessimistic backdrop, the eventual raising of the ceiling was followed days later by a first-ever downgrade of U.S. debt from AAA by Standard and Poor's®, which cited political dysfunction. Interestingly, markets interpreted the downgrade as indicative of a larger decline in conditions, spurring a flight to safety that further benefited U.S. Treasury prices and drove yields lower. This trend was soon reinforced by concerns that European leaders were failing to take steps to get ahead of the burgeoning debt crisis. "For much of the period, U.S. Treasuries were the principal beneficiary of the environment of heightened uncertainty, as investors sought a safe haven." As 2011 drew to a close, investor concerns over a potential return to recession were eased by better-than-expected U.S. economic data. In addition, the European Central Bank announced plans to make a large volume of credit available to the region's troubled banks over a three-year period, helping to put a floor under conditions in the Eurozone. The end result of these developments was a recovery in investor sentiment that fueled a rebound in credit-based sectors that extended through January of 2012. The U.S. Federal Reserve Board (the Fed) maintained the benchmark federal funds rate at basically zero throughout the 12 months, as it sought to stimulate the economy. All sectors of the domestic bond market provided positive returns, led by a decline in U.S. Treasury yields, which finished the period at historically low levels. For the full period, the two-year yield fell from 0.58% to 0.22%, the five-year from 1.95% to 0.71%, the 10-year from 3.42% to 1.83% and the 30-year from 4.58% to 2.94%. Positive and Negative Contributors to Performance The fund's performance relative to the benchmark benefited from a short position held against the euro. In addition, we used futures contracts to gain exposure to Canadian interest rates, benefiting performance as yields on long-term bonds there fell to historically low levels. In terms of sectors, our above-benchmark exposure to mortgage-backed securities (MBS) performed well on a relative basis, as investors anticipated the sector would benefit from further bond purchases by the Fed as part of efforts to drive recovery. While our out-of benchmark positions in high-yield corporate and emerging-markets debt lagged for much of the period, these allocations began to add to relative performance late in the period as credit sentiment rebounded on signs of economic strengthening. The principal detractor from the fund's performance relative to the benchmark over the year was related to our developed overseas markets' currency and debt exposures. Specifically, we were short the Japanese yen, which detracted as the yen strengthened over the period. In addition, we had a short position against European interest rates for part of the period that detracted from relative return. With respect to sector allocations, the principal detractor from relative performance was our relatively light exposure to U.S. Treasuries. U.S. Treasury yields fell from already low levels over the period, as the sector benefited from the flight-to-safety trend that prevailed for much of the 12 months. About Spread Sectors In addition to U.S. Treasury securities, as conditions indicate, the fund will invest in a variety of "spread sectors" as the managers seek to add return versus the benchmark. Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors, such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors, including high-yield corporate bonds and emerging-markets debt. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. Outlook and Positioning At the end of the period, the fund's largest allocation was a position of approximately 40% of assets in mortgage-backed securities (MBS), followed by 31% in U.S. government and agency securities and 22% in investment-grade corporate bonds. High-yield and emerging-markets debt were each 8% of assets. The total is greater than 100% because the MBS position includes contracts to purchase "to-be-announced" securities that have yet to be issued, a practice which enables the fund to maintain exposure to current coupon MBS on an ongoing basis without having to sell other securities in the portfolio. We currently view the U.S. economy as on a path to a reasonably self-sustaining and broad-based recovery. As such, we presently are positioned in anticipation of an eventual rise in longer-term U.S. interest rates from current extraordinarily low levels, and continue to view investment-grade corporate sectors as attractive on a relative basis, especially in the new-issue market. Despite corporate fundamentals that remain strong, interest rates that are low and debt markets that are liquid, we believe the timetable for resolving the debt issues in Europe to be protracted and credit markets to be jittery along the way. We have trimmed our overweight position in mortgage-backed issues, as it no longer appears at this time that the Fed will feel compelled to step in with purchases there. With respect to out-of-benchmark allocations, we are not currently adding to our modest position in high-yield corporates, but are adding selectively to emerging-markets and other international bonds where we see value. We will continue to monitor indicators, including housing, consumer spending and job growth, to determine the strength of the economic recovery and the ability to support corporate profitability on a sustainable basis. Portfolio Management Team Kenneth R. Bowling, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management in 2007 after 14 years of experience at INVESCO where he was most recently director of US Fixed Income. · Head of Institutional Fixed Income Investments, Americas: Louisville. · BS and MEng from University of Louisville. Jamie Guenther, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management in 2007 after 25 years of experience, most recently as head of Credit Research and CDO/CSO Credit for INVESCO. Prior to that he was head of financial institution investment research at Duff & Phelps Investment Research. Before that he was a global security analyst for Alexander & Alexander. He began his career in 1982 at Touche Ross Financial Consulting. · Head of Institutional Credit: Louisville. · BBA from Western Michigan University. John Brennan, Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management and the fund in 2007 after 14 years of experience at INVESCO and Freddie Mac. Previously, was head of Structured Securities sector team at INVESCO and before that was senior fixed income portfolio manager at Freddie Mac specializing in MBS, CMBS, collateralized mortgage obligations, ARMS, mortgage derivatives, U.S. Treasuries and agency debt. · Portfolio Manager for Structured Finance: Louisville. · BS, University of Maryland; MBA, William & Mary. Bruce Harley, CFA, CEBS, Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management in March 2007 after 18 years of experience at INVESCO where he was head of Governments and Derivatives, responsible for positioning for US duration and term structure; Government and futures trading. · Portfolio and Sector Manager for Institutional Fixed Income: Louisville. · BS in Economics from University of Louisville. J. Richard Robben, CFA, Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management and the fund in 2007 after 11 years of experience at INVESCO Institutional, most recently as senior portfolio manager for LIBOR-related strategies and head of portfolio construction group for North American Fixed Income. · Portfolio Manager for Institutional Fixed Income: Louisville. · BA, Bellarmine University. David Vignolo, Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management in March 2007 after 20 years of experience that included head of corporate bond trading and portfolio manager for INVESCO and Conning Asset Management Co., and corporate bond trader and portfolio manager for ANB Investment Management Co. · Portfolio and Sector Manager for Institutional Fixed Income: Louisville. · BS from Indiana University; MBA from Case Western Reserve University. J. Kevin Horsley, CFA, CPA, Director Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management in March 2007 after 13 years of experience, of which 11 were at INVESCO as senior analyst for a variety of credit sectors. He also has experience in the structured securities market (asset-backed and commercial mortgage-backed securities), and in research coverage of foreign exchange markets, corporate finance, market planning in the telecom sector, and in public accounting. · Credit Analyst for Institutional Fixed Income: Louisville. · BA from Transylvania University; MBA from Owen Graduate School of Management, Vanderbilt University. Stephen Willer, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2008. · Joined Deutsche Asset Management in March 2007 after 13 years of experience, 11 of which were at AMVESCAP, INVESCO Institutional, where he was CDO portfolio manager responsible for structuring, pricing and managing corporate credit CSOs, developing CDS based trading strategies and vehicles, and Alpha decisions for CDS index trading. He started his career as a financial analyst at Providian Capital Management. · Portfolio manager for Institutional Fixed Income: Louisville. · BS in Finance/Economics from the University of Richmond. William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. · Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. · Portfolio Manager for Retail Fixed Income: New York. · BIS, University of Minnesota. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Sovereign debt is government debt issued in foreign currencies. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. The federal funds rate is the interest rate, set by the U.S. Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. Short position values rise when the underlying currency falls. Conversely, the value of a long position rises when the underlying currency rises. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary January 31, 2012 (Unaudited) Average Annual Total Returns as of 1/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 6.91% 8.16% 1.44% 3.05% Class B 6.11% 7.34% 0.67% 2.24% Class C 6.11% 7.34% 0.67% 2.26% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 2.10% 6.51% 0.51% 2.57% Class B (max 4.00% CDSC) 3.11% 6.76% 0.50% 2.24% Class C (max 1.00% CDSC) 6.11% 7.34% 0.67% 2.26% No Sales Charges Class S 7.10% 8.39% 1.65% 3.27% Institutional Class 7.23% 8.50% 1.74% 3.37% Barclays Capital U.S. Aggregate Bond Index+ 8.66% 7.40% 6.70% 5.78% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 are 1.03%, 2.01%, 1.83%, 0.81% and 0.66% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 1/31/12 $ 1/31/11 $ Distribution Information: Twelve Months as of 1/31/12: Income Dividends $ January Income Dividend $ SEC 30-day Yield++ as of 1/31/12 % Current Annualized Distribution Rate++ as of 1/31/12 % ++ The SEC yield is net investment income per share earned over the month ended January 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.43%, 1.93%, 1.68% and 2.91% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on January 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.78%, 2.15%, 1.89% and 3.10% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate-Term Bond Funds Category as of 1/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 62 3-Year of 70 5-Year of 98 10-Year of 97 Class B 1-Year of 78 3-Year of 80 5-Year of 99 10-Year of 98 Class C 1-Year of 78 3-Year of 79 5-Year of 99 10-Year of 98 Class S 1-Year of 55 3-Year of 66 5-Year of 98 10-Year of 96 Institutional Class 1-Year of 52 3-Year of 65 5-Year of 98 10-Year of 96 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of January 31, 2012 Principal Amount ($)(a) Value ($) Corporate Bonds 31.2% Consumer Discretionary 7.9% AMC Entertainment, Inc., 8.75%, 6/1/2019 CCO Holdings LLC, 6.5%, 4/30/2021 DIRECTV Holdings LLC, 6.35%, 3/15/2040 J.C. Penney Co., Inc., 5.65%, 6/1/2020 Levi Strauss & Co., 7.625%, 5/15/2020 (b) Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 MGM Resorts International, 9.0%, 3/15/2020 NBCUniversal Media LLC: 5.15%, 4/30/2020 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (b) Target Corp., 2.9%, 1/15/2022 Time Warner Cable, Inc., 4.0%, 9/1/2021 Time Warner, Inc., 7.625%, 4/15/2031 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 3.1% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 CVS Caremark Corp., 5.75%, 5/15/2041 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co.: 5.4%, 7/15/2040 6.9%, 4/15/2038 Energy 3.6% DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Encana Corp., 5.15%, 11/15/2041 Enterprise Products Operating LLC, 6.125%, 10/15/2039 KazMunayGaz National Co., Series 1, REG S, 8.375%, 7/2/2013 ONEOK Partners LP, 6.15%, 10/1/2016 Plains All American Pipeline LP, 8.75%, 5/1/2019 Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 4.0%, 11/15/2021 Financials 9.0% American Express Credit Corp., 2.8%, 9/19/2016 Bank of America Corp., 5.75%, 12/1/2017 Bank of New York Mellon Corp., 2.4%, 1/17/2017 Berkshire Hathaway, Inc., 1.9%, 1/31/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Citigroup, Inc.: 4.5%, 1/14/2022 5.875%, 1/30/2042 CNA Financial Corp., 5.75%, 8/15/2021 Ford Motor Credit Co., LLC, 7.0%, 4/15/2015 General Electric Capital Corp., 2.9%, 1/9/2017 JPMorgan Chase & Co., 5.125%, 9/15/2014 Lincoln National Corp., 8.75%, 7/1/2019 Morgan Stanley, 3.8%, 4/29/2016 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 Nordea Bank AB, 144A, 4.875%, 5/13/2021 PNC Bank NA, 6.875%, 4/1/2018 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB SunTrust Banks, Inc., 3.6%, 4/15/2016 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 (b) Health Care 1.9% Amgen, Inc., 5.15%, 11/15/2041 Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 Gilead Sciences, Inc., 4.4%, 12/1/2021 McKesson Corp., 4.75%, 3/1/2021 Industrials 0.5% Burlington Northern Santa Fe LLC, 3.45%, 9/15/2021 CSX Corp., 6.15%, 5/1/2037 Information Technology 1.9% Applied Materials, Inc., 5.85%, 6/15/2041 Equinix, Inc., 7.0%, 7/15/2021 Hewlett-Packard Co., 3.3%, 12/9/2016 Materials 1.9% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 Dow Chemical Co.: 4.25%, 11/15/2020 5.25%, 11/15/2041 Ecolab, Inc.: 4.35%, 12/8/2021 5.5%, 12/8/2041 Telecommunication Services 0.1% AT&T, Inc., 3.875%, 8/15/2021 Utilities 1.3% DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $92,358,902) Mortgage-Backed Securities Pass-Throughs 29.6% Federal Home Loan Mortgage Corp.: 4.5%, 6/1/2041 5.417%**, 9/1/2038 7.0%, 1/1/2038 Federal National Mortgage Association: 2.463%**, 8/1/2037 3.0%, 7/1/2026 (c) 3.5%, 3/1/2041 (c) 4.0%, with various maturities from 3/1/2040 until 9/1/2040 (c) 5.0%, 8/1/2020 5.362%**, 1/1/2038 5.5%, with various maturities from 12/1/2032 until 9/1/2036 6.0%, with various maturities from 9/1/2036 until 2/1/2037 6.5%, with various maturities from 9/1/2016 until 6/1/2017 7.0%, 4/1/2038 8.0%, 9/1/2015 Total Mortgage-Backed Securities Pass-Throughs (Cost $91,458,177) Asset-Backed 2.9% Credit Card Receivables 0.8% Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 3.035%**, 8/15/2018 Student Loans 2.1% Nelnet Student Loan Trust: "A1", Series 2007-1, 0.516%**, 11/27/2018 "A4", Series 2006-1, 0.585%**, 11/23/2022 Total Asset-Backed (Cost $9,376,922) Commercial Mortgage-Backed Securities 8.0% Banc of America Commercial Mortgage, Inc., "A4", Series 2007-1, 5.451%, 1/15/2049 Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 2.035%**, 11/15/2015 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.904%**, 6/11/2040 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2007-C1, 5.716%, 2/15/2051 "A4", Series 2007-LD12, 5.882%, 2/15/2051 "F", Series 2007-LD11, 6.005%**, 6/15/2049 "H", Series 2007-LD11, 144A, 6.005%**, 6/15/2049* "J", Series 2007-LD11, 144A, 6.005%**, 6/15/2049* "K", Series 2007-LD11, 144A, 6.005%**, 6/15/2049* LB-UBS Commercial Mortgage Trust: "E", Series 2005-C2, 5.536%**, 4/15/2040 "A4", Series 2007-C6, 5.858%**, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 6.027%**, 6/12/2050 Morgan Stanley Reremic Trust, "A4A", Series 2009-GG10, 144A, 5.984%**, 8/12/2045 Total Commercial Mortgage-Backed Securities (Cost $30,755,500) Collateralized Mortgage Obligations 2.4% CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp., "LI", Series 3959, Interest Only, 3.0%, 11/15/2025 Federal National Mortgage Association, ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 Vericrest Opportunity Loan Transferee, "B1", Series 2010-NPL1, 144A, 8.0%, 5/25/2039 Total Collateralized Mortgage Obligations (Cost $8,873,656) Government & Agency Obligations 37.5% Sovereign Bonds 8.6% Dominican Republic, REG S, 7.5%, 5/6/2021 Eskom Holdings Ltd., REG S, 5.75%, 1/26/2021 Republic of Argentina, GDP Linked Note, 12/15/2035 (d) Republic of Croatia, REG S, 6.75%, 11/5/2019 Republic of Egypt: REG S, 8.75%, 7/18/2012 EGP 9.1%, 9/20/2012 EGP Republic of El Salvador, REG S, 8.25%, 4/10/2032 Republic of Ghana, REG S, 8.5%, 10/4/2017 Republic of Indonesia, REG S, 4.875%, 5/5/2021 Republic of Lithuania: REG S, 5.125%, 9/14/2017 144A, 6.125%, 3/9/2021 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 8.875%, 9/30/2027 Republic of Peru, 7.35%, 7/21/2025 Republic of Poland, 5.0%, 3/23/2022 Republic of Serbia: REG S, 6.75%, 11/1/2024 REG S, 7.25%, 9/28/2021 Republic of South Africa, 5.5%, 3/9/2020 Republic of Venezuela, REG S, 7.75%, 10/13/2019 Russian Federation: REG S, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 U.S. Treasury Obligations 28.9% U.S. Treasury Bill, 0.015%***, 3/8/2012 (e) U.S. Treasury Bonds: 3.5%, 2/15/2039 (b) 4.75%, 2/15/2037 (b) 5.375%, 2/15/2031 (b) U.S. Treasury Inflation-Indexed Note, 0.625%, 7/15/2021 (b) U.S. Treasury Notes: 0.5%, 10/15/2013 (b) 1.0%, 1/15/2014 (b) 1.0%, 8/31/2016 (b) 1.5%, 7/31/2016 (b) 2.0%, 11/15/2021 (b) Total Government & Agency Obligations (Cost $114,690,320) Loan Participations and Assignments 0.3% Sovereign Loans Gazprom OAO, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $961,330) Municipal Bonds and Notes 5.8% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (f) Detroit, MI, Capital Improvement, Series A-1, 4.96%, 4/1/2020, INS: AMBAC (f) Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 (f) Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (f) La Quinta, CA, Redevelopment Agency Tax Allocation, Redevelopment Project Area No. 1, 6.24%, 9/1/2023, INS: AMBAC (f) Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 (f) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority, Build America Bonds, Series B, 6.731%, 7/1/2043 (f) Oklahoma, University Revenues, Health Science Center, Series B, 6.634%, 7/1/2024 (f) Port Authority of New York & New Jersey, One Hundred Fiftieth Series: 4.5%, 9/15/2015 (f) 4.875%, 9/15/2017 (f) Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC (f) Total Municipal Bonds and Notes (Cost $17,416,053) Shares Value ($) Securities Lending Collateral 25.6% Daily Assets Fund Institutional, 0.24% (g) (h) (Cost $81,134,021) Cash Equivalents 0.7% Central Cash Management Fund, 0.07% (g) (Cost $2,118,993) % of Net Assets Value ($) Total Investment Portfolio (Cost $449,143,874)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing securities. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of January 31, 2012. *** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $449,746,357. At January 31, 2012, net unrealized appreciation for all securities based on tax cost was $6,695,477. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $15,777,786 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,082,309. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at January 31, 2012 amounted to $79,246,627, which is 25.0% of net assets. (c) When-issued or delayed delivery security included. (d) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (e) At January 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Taxable issue. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At January 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/21/2012 United Kingdom Long Gilt Bond GBP 3/28/2012 32 ) Total net unrealized appreciation At January 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 3/21/2012 ) 30 Year U.S. Treasury Bond USD 3/21/2012 ) Euro Currency USD 3/19/2012 40 Japanese Yen Currency USD 3/19/2012 15 ) Ultra Long U.S. Treasury Bond USD 3/21/2012 20 ) Total net unrealized depreciation ) As of January 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CNY USD 4/19/2012 HSBC Bank U.S.A. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CNY 4/19/2012 ) HSBC Bank U.S.A. RUB USD 4/19/2012 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations CAD Canadian Dollar CNY Chinese Yuan EGP Egyptian Pound GBP British Pound RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
